EXHIBIT 10.7
 
Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of this
20th day of November, 2002, by and between CONSTAR INTERNATIONAL INC., a
Delaware corporation (“Constar”) and CROWN CORK & SEAL COMPANY, INC., a
Pennsylvania corporation (“Crown”).
 
RECITALS
 
A.  Crown owns all of the issued and outstanding Common Stock of Constar.
 
B.  Crown and Constar are contemplating that an initial public offering will be
made of the capital stock of Constar (the “Initial Public Offering”).
 
C.  The parties desire to enter into this Agreement to set forth their agreement
regarding certain registration rights with respect to the Common Stock of the
Constar acquired or held directly or indirectly by Crown and its assigns from
time to time.
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Constar and Crown, for themselves and their
successors and assigns, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.  Definitions.
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
“AAA” has the meaning set forth in Section 9(g)(iii) of this Agreement.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the Rules promulgated
under the Exchange Act.
 
“Agreement” has the meaning set forth in the preamble of this Agreement.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York city are authorized or obligated by law or executive
order to not open or remain closed.



--------------------------------------------------------------------------------

 
“Common Stock” means the common stock, par value $.01 per share, of Constar, and
any other class of Constar’s capital stock representing the right to vote
generally for the election of directors.
 
“Commission” means the Securities and Exchange Commission.
 
“Constar” has the meaning set forth in the preamble of this Agreement.
 
“Control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct the
vote of a majority of the votes that may be cast in the election of directors
(or other Persons acting in similar capacities) of such Person or otherwise to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Crown” has the meaning ascribed thereto in the preamble hereto.
 
“Damages” has the meaning set forth in Section 6(a) of this Agreement.
 
“Demand Registration” has the meaning set forth in Section 4(a) of this
Agreement.
 
“Demand Registration Request” has the meaning set forth in Section 4(a) of this
Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Holder” means Crown or any of its assigns from time to time, as the case may
be.
 
“Incidental Registration” has the meaning set forth in Section 3(a) of this
Agreement.
 
“Information Blackout” has the meaning set forth in Section 4(d) of this
Agreement.
 
“Initial Public Offering” has the meaning set forth in the preamble of this
Agreement.
 
“Inspector” has the meaning set forth in Section 5(l) of this Agreement.
 
“NASD” has the meaning set forth in the definition of “Registration Expenses” in
Section 1 of this Agreement.
 
“Notice” has the meaning set forth in Section 3(a) of this Agreement.
 
“Participating Holders” has the meaning set forth in Section 5(a) of this
Agreement.



2



--------------------------------------------------------------------------------

 
“Person” means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
 
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
 
“Records” has the meaning set forth in Section 5(l) of this Agreement.
 
“Registration Expenses” means (i) all registration and filing fees, (ii) fees
and expenses relating to compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the securities registered), (iii) printing expenses, (iv)
internal expenses of Constar (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(v) fees and disbursements of counsel for Constar and fees and expenses for
independent certified public accountants retained by Constar (including the
expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters
requested pursuant to Section 5(g) hereof), (vi) fees and expenses of any
special experts retained by Constar in connection with such registration, (vii)
fees and expenses in connection with any review of underwriting arrangements by
the National Association of Securities Dealers, Inc. (the “NASD”), including
fees and expenses of any “qualified independent underwriter” and (viii) fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities or any fees and expenses of underwriter’s counsel.
 
“Registration Statement” means any registration statement of Constar which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.
 
“Registrable Securities” has the meaning set forth in Section 2 of this
Agreement.
 
“Sales Blackout Period” has the meaning set forth in Section 4(d) of this
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Shelf Registration Statement” has the meaning set forth in Section 4(a) of this
Agreement.
 
“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of Constar are sold to an underwriter for reoffering to the
public.
 
2.  Registrable Securities.    The securities entitled to the benefits of this
Agreement are the Registrable Securities. As used herein, “Registrable
Securities” means all shares of Common Stock owned by each Holder from time to
time; provided, however, that each



3



--------------------------------------------------------------------------------

share of Common Stock shall cease to be a Registrable Security when (i) it has
been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering it; (ii) it has been
distributed to the public pursuant to Rule 144 (or any similar provision then in
force) under the Securities Act; or (iii) it has otherwise been transferred and
a new certificate or other evidence of ownership for it not bearing a legend
restricting transfer under the Securities Act and not subject to any stop
transfer order has been delivered by or on behalf of Constar and no other
restriction on transfer exists under the Securities Act.
 
3.  Incidental Registration.
 
(a)  Right to Include Common Stock.    If Constar at any time proposes to
register any of its Common Stock under the Securities Act (other than in
connection with the Initial Public Offering, mergers, acquisitions, exchange
offers, subscription offers, dividend reinvestment plans, stock option or other
employee benefit plans, or other registrations on Form S-4 or Form S-8 or
successor forms thereto), whether or not for sale for its own account, it will
each such time give at least 30 days prior written notice (the “Notice”) to each
Holder of its intention to file a registration statement under the Securities
Act and of such Holder’s rights under this Section 3. Upon the written request
of a Holder, made within 15 days of the date of delivery of the Notice to such
Holder (which request shall specify the aggregate number of the Registrable
Securities owned by such Holder that such Holder elects to be registered),
Constar will, subject to the terms hereof, use its best efforts to effect the
registration under the Securities Act of all Registrable Securities which
Constar has been so requested to register by such Holder (an “Incidental
Registration”); provided, however, that (i) if, any time after giving written
notice of its intention to register shares of Common Stock and prior to the
effective date of the registration statement filed in connection with such
registration, Constar shall determine for any reason not to register any shares
of its Common Stock, Constar shall give written notice of such determination to
each Holder and, thereupon, shall be relieved of its obligation under this
Section 3 to register any Registrable Securities in connection with such aborted
registration (but not from its obligation to pay the Registration Expenses in
connection therewith) and (ii) if a registration requested pursuant to this
Section 3 shall involve an underwritten public offering, a Holder may elect, in
writing at least 15 days prior to the effective date of the registration
statement filed in connection with such registration, to withdraw all or part of
its Registrable Securities from such registration.
 
(b)  Priority in Incidental Registrations.    If a registration that is not a
Demand Registration involves an underwritten offering and the managing
underwriter advises Constar that, in its opinion, the total number of shares of
Common Stock to be included in such registration, including the Registrable
Securities requested to be included pursuant to this Section 3, exceeds the
maximum number of shares of Common Stock specified by the managing underwriter
that may be distributed without materially adversely affecting the price, timing
or distribution of such shares of Common Stock, then Constar shall include in
such registration only such maximum number of shares of Common Stock which, in
the reasonable opinion of such managing underwriter, can be sold in the
following order of priority: (i) first, all of the shares of Common Stock that
Constar proposes to sell for its own account, if any; (ii) second, the
Registrable Securities of Holders requested to be included in such registration,
pro rata in accordance with the number of Registrable Securities of each such
Holder requested to be included in such registration; and (iii) third, any other
securities proposed to be included in such registration.



4



--------------------------------------------------------------------------------

 
 
(c)  Expenses.    Constar will pay all Registration Expenses in connection with
any registration of Registrable Securities requested pursuant to this Section 3,
provided that each Holder will pay any underwriting discounts or commissions
with respect to Registrable Securities sold by it in any Incidental
Registration.
 
4.  Demand Registration.
 
(a)  Right to Demand Registration.    Subject to Section 4(b) below, at any time
a Holder shall be entitled to make a written request (“Demand Registration
Request”) to Constar for registration under the Securities Act of all or part of
the Registrable Securities owned by it (a “Demand Registration”) (which Demand
Registration Request shall specify the intended number of Registrable Securities
to be disposed of), and Constar shall use its best efforts to effect such
registration in accordance with the terms hereof; provided, however, that (x)
prior to the effective date of a registration statement with respect to a Demand
Registration Request, if the Board of Directors of Constar determines in the
exercise of its reasonable judgment that due to a pending or contemplated
material acquisition or disposition or public offering or other material event
it would be inadvisable to effect such Demand Registration at such time (which
facts the Participating Holders will keep confidential and not trade upon),
Constar may defer such Demand Registration for a period not to exceed 120 days,
which right to defer may not be exercised more than once during any twelve month
period, and (y) if Constar elects not to effect the Demand Registration pursuant
to the terms of this sentence, no Demand Registration shall be deemed to have
occurred for purposes of this Agreement. A Holder shall be entitled in its
Demand Registration Request to request Constar to effect, and Constar shall
effect, such Demand Registration under a registration statement pursuant to Rule
415 under the Securities Act (or any successor rule) (a “Shelf Registration
Statement”), if Constar is then entitled to use such a registration statement.
 
(b)   Number of Demand Registrations.     The Holders shall be entitled to (i)
three Demand Registration Requests to be effected on Form S-1 under the
Securities Act, or any similar or successor long form, in connection with which
Constar will pay all Registration Expenses; (ii) an unlimited number of Demand
Registration Requests to be effected on Form S-2 or Form S-3 under the
Securities Act, or any similar or successor short form, in connection with which
Constar will pay all Registration Expenses; and (iii) following the three Demand
Registration Requests to which the Holders are entitled under clause (i) above,
an unlimited number of Demand Registration Requests to be effected on Form S-1
under the Securities Act, or any similar or successor long form, in connection
with which the Participating Holders will pay all Registration Expenses (other
than (x) any expenses described in clause (iv) of the definition of
“Registration Expenses” and (y) notwithstanding clause (v) of the definition of
“Registration Expenses”, any expenses of any annual audit), pro rata in
accordance with the number of Registrable Securities of each such Participating
Holder requested to be included in such registration (including those
Registrable Securities requested to be included in such registration pursuant to
Section 3(a)). Notwithstanding the foregoing, each Holder will pay, in all
cases, any underwriting discounts or commissions with respect to Registrable
Securities sold by it pursuant to any Demand Registration Request. Demand
Registration Requests will be effected on Form S-3 (or any similar or successor
short form), if Constar is eligible to use such Form in connection with such
registration; if Constar is not eligible to use Form S-3 (or any similar or
successor short form) in connection with such registration, then the
registration will be effected on Form S-



5



--------------------------------------------------------------------------------

2 (or any similar or successor short form), if Constar is eligible to use such
Form in connection with such registration; and if Constar is not eligible to use
Form S-2 (or any similar or successor short form) in connection with such
registration, then the registration will be effected on Form S-1 (or any similar
or successor long form).
 
(c)  Priority.    The Company may register Common Stock for sale for its own
account under a registration statement filed pursuant to a Demand Registration.
However, if the Demand Registration involves an underwritten offering and the
managing underwriter advises Constar that, in its opinion, the total number of
shares of Common Stock to be included in such registration, including any
Registrable Securities requested to be included pursuant to Section 3, exceeds
the maximum number of shares of Common Stock specified by the managing
underwriter that may be distributed without materially adversely affecting the
price, timing or distribution of such shares of Common Stock, then Constar shall
include in such registration only such maximum number of shares of Common Stock
which, in the reasonable opinion of such managing underwriter, can be sold in
the following order of priority: (i) first, the Registrable Securities of
Holders requested to be included in such registration (whether pursuant to
Section 3 or this Section 4); and (ii) second, the shares of Common Stock that
Constar proposes to sell for its own account. No other securities may be
included in a Demand Registration.
 
(d)  At any time when a Shelf Registration Statement effected pursuant to this
Section 4 is effective, upon written notice from Constar to the Participating
Holders that the Board of Directors of Constar has determined in the exercise of
its reasonable judgment that disclosure under such Shelf Registration Statement
of a pending or contemplated material acquisition or disposition or public
offering or other material event it would be required and inadvisable (an
“Information Blackout”) (which facts the Participating Holders shall keep
confidential and not trade upon), the Participating Holders shall suspend sales
pursuant to such Shelf Registration Statement until the earlier of (i) one day
following the date upon which such material information is disclosed to the
public or ceases to be material (of which fact Constar will promptly inform the
Participating Holders), (ii) 120 days after Constar makes such good faith
determination or (iii) such time as Constar notifies the Participating Holders
that sales pursuant to such Shelf Registration Statement may be resumed (the
number of days from such suspension of sales until the day when such sales may
be resumed hereunder, the “Sales Blackout Period”). If there is an Information
Blackout and the Participating Holders do not notify Constar in writing of their
desire to cancel such Shelf Registration Statement, the period set forth in
Section 5(b)(ii) shall be extended for a number of days equal to the number of
days in the Sales Blackout Period.
 
5.  Registration Procedures.    If and whenever Constar is required to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, Constar will, as expeditiously as reasonably
possible:
 
(a)  prepare and file with the Commission a registration statement with respect
to such Registrable Securities, and use its best efforts to cause such
registration statement to become effective and to keep Holders of Registrable
Securities registered under such registration statement (“Participating
Holders”) advised in writing of the initiation and progress of proceedings
regarding such registration, provided, however, that Constar may discontinue, in



6



--------------------------------------------------------------------------------

accordance with Sections 3 or 4 hereof, as the case may be, any registration of
its securities which is being effected pursuant to Sections 3 or 4 hereof at any
time prior to the effective date of the registration statement relating thereto,
and provided, further, that Constar shall not file any Registration Statement
pursuant to Sections 3 or 4 or any amendment thereto or any Prospectus or any
supplement thereto (including such documents incorporated by reference) to which
any Participating Holder or the underwriters, if any, shall reasonably object in
light of the requirements of the Securities Act or any other applicable laws or
regulations;
 
(b)(i)  except in the case of a Demand Registration on a Shelf Registration
Statement, prepare and file with the Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than 180 days or such shorter period which will terminate when all
Registrable Securities covered by such registration statement have been sold
(but not before the expiration of the 90-day period referred to in Section 4(3)
of the Securities Act and Rule 174 thereunder, if applicable) and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Participating Holders
thereof set forth in such registration statement;
 
(ii)  in the case of a Demand Registration on a Shelf Registration Statement,
prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 24 months or such shorter period which will terminate when all Registrable
Securities covered by such registration statement have been sold (but not before
the expiration of the 90-day period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder, if applicable) and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Participating Holders
thereof set forth in such registration statement;
 
(c)  furnish to the Participating Holders and each managing underwriter, without
charge, at least one signed copy of the Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference) and a reasonable number of conformed copies of
all such documents;
 
(d)  furnish to the Participating Holders such number of copies of such
registration statement and of each such amendment and supplement thereof (in
each case including all exhibits), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus), in conformity with the requirements of the Securities
Act, and such other documents as a Participating Holder may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
seller;



7



--------------------------------------------------------------------------------

 
(e)  use its best efforts to register or qualify such Registrable Securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as a Participating Holder shall request, and do any
and all other acts and things which may be necessary or advisable to enable the
Participating Holders to consummate the disposition in such jurisdictions of the
Registrable Securities; provided, however, that Constar shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject or subject
itself to general taxation in any jurisdiction where it is not then so subject;
 
(f)  cooperate with the Participating Holders and the managing underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends; and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters may request at least two
business days prior to any sale of Registrable Securities to the underwriters;
 
(g)  immediately notify each seller of any Registrable Securities covered by
such registration statement, at any time when the registration statement is
required to be kept effective under clause (b) of this Section 4, of Constar
becoming aware that the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing (which facts the Participating Holders shall keep confidential and not
trade upon), and within ten days prepare and furnish to each Participating
Holder a reasonable number of copies of an amended or supplemental prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing;
 
(h)  make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
possible moment;
 
(i)  use its best efforts to list such Registrable Securities on any securities
exchange on which the Common Stock is then listed or NASDAQ if the Common Stock
is then quoted on NASDAQ, if such Registrable Securities are not already so
listed or quoted and if such listing is then permitted under the rules of such
exchange or NASDAQ, and provide an independent transfer agent and registrar for
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;
 
(j)  provide a transfer agent and registrar for all Registrable Securities;
 
(k)  furnish each Participating Holder a signed counterpart, addressed to such
seller (and the underwriters, if any) of:
 
(i)  an opinion of counsel for Constar, dated the effective date of such
registration statement (or, if such registration involves an underwritten



8



--------------------------------------------------------------------------------

public offering, dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to each Participating
Holder and the managing underwriter, if any; and
 
(ii)  a “comfort” letter, dated the effective date of such registration
statement (or, if such registration involves an underwritten public offering,
dated the date of the closing under the underwriting agreement), signed by the
independent public accountants who have certified Constar’s financial statements
included in such registration statement, covering such matters with respect to
such registration statement as are customarily covered in accountants’ letters
delivered to the underwriters in underwritten offerings of securities as may
reasonably be requested by Holder and the managing underwriter, if any; and
 
(l)  make available for inspection by each Participating Holder, by any
underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by any Participating Holder or any such underwriter (individually, an
“Inspector” and collectively, the “Inspectors”), all pertinent financial and
other records, pertinent corporate documents and properties of Constar as shall
be reasonably necessary to enable them to exercise their due diligence
responsibilities (collectively, the “Records”), and cause all of Constar’s
officers, directors and employees to supply all information reasonably requested
by any Participating Holder or any such underwriter, attorney, accountant or
agent in connection with such registration statement; provided that such
Participating Holder agrees that non-public information obtained by it as a
result of such Inspections shall be deemed confidential and acknowledges its
obligations under the Federal securities laws not to trade any securities of
Constar on the basis of material non-public information;
 
(m)  enter into a customary underwriting agreement if such registration is to be
underwritten;
 
(n)  otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make generally available to its security holders,
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act, no later than 45 days after the end of any 12-month period (1) commencing
at the end of any fiscal quarter in which Registrable Securities are sold to
underwriters in a firm or best efforts underwriting offering, and (2) beginning
with the first month of Constar’s first fiscal quarter commencing after the
effective date of the Registration Statement, which statements shall cover said
12-month periods; and
 
(o)  take such other reasonable steps that are necessary or advisable to permit
the sale of such Registrable Securities.
 
Each Participating Holder agrees that, upon receipt of any notice from Constar
of the happening of any event of the kind described in clause (g) of this
Section 5, such Participating Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Participating Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by clause (g) of this
Section 5, and, if so directed by Constar, such Participating Holder will
deliver to Constar (at



9



--------------------------------------------------------------------------------

Constar’s expense) all copies, other than permanent file copies then in such
Participating Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of Constar’s notice. In the event
Constar shall give any such notice, the periods mentioned in clause (b) of this
Section 5 shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to clause (g) of this
Section 5 to the date when such Participating Holder shall have received the
copies of the supplemented or amended prospectus contemplated by clause (g) of
this Section 5.
 
6.  Indemnification.
 


 
(a)  Indemnification by Constar.    Constar hereby agrees to indemnify and hold
harmless each Participating Holder and each Participating Holder’s officers,
directors, shareholders, employees, agents and Affiliates and each other Person
(including underwriters) who participates in the offering of such Registrable
Securities against any losses, claims, damages, liabilities, reasonable
attorneys’ fees, costs or expenses (collectively, the “Damages”), joint or
several, to which such Participating Holder and its Affiliates or such
participating Person may become subject under the Securities Act or otherwise,
insofar as such Damages (or proceedings in respect thereof) arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained, on the effective date thereof, in any registration statement under
which Registrable Securities are registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein, or in any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse such Participating Holder, its Affiliates or such participating Person
for their expenses (as incurred) in connection with investigating or defending
any such Damages or proceeding; provided, however, that Constar will not be
liable in any such case to the extent that any such Damages arise out of or are
based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, said preliminary or final
prospectus or said amendment or supplement in reliance upon and in conformity
with written information furnished after the completion of the Initial Public
Offering to Constar by a Participating Holder, its Affiliates or a participating
Person, as the case may be, specifically for use in the registration statement
or prospectus; or (ii) an untrue statement or alleged untrue statement, omission
or alleged omission in a prospectus if such untrue statement or alleged untrue
statement, omission or alleged omission is corrected in an amendment or
supplement to the prospectus which amendment or supplement is delivered to the
indemnified party in a timely manner and such party thereafter fails to deliver
such prospectus as so amended or supplemented prior to or concurrently with the
sale of such Registrable Securities to the Person asserting such Damages.
 
(b)  Indemnification by Holder.    Each Participating Holder agrees to indemnify
and hold harmless Constar, its directors, officers, agents and Affiliates
against any Damages, joint or several, to which Constar, or such other Person or
Affiliate may become subject under the Securities Act or otherwise, insofar as
such Damages (or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained,
on the effective date thereof, in any registration statement under which such
Registrable Securities are registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein or in any amendment
or supplement thereto, or arise out of



10



--------------------------------------------------------------------------------

or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, which, in each such case, has been made in or omitted from such
registration statement, said preliminary or final prospectus or said amendment
or supplement in reliance upon, and in conformity with, written information
furnished after the completion of the Initial Public Offering to Constar by such
Participating Holder specifically for use in the registration statement or
prospectus.
 
(c)   Conduct of Indemnification Proceedings.    Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 6 (provided the
failure of any indemnified party to give such notice shall not relieve the
indemnifying party of its obligations under this Section 6 except to the extent
of any Damages caused solely by such failure); and (ii) unless the indemnified
party has been advised by its counsel that a conflict of interest exists between
such indemnified and indemnifying parties under applicable standards of
professional responsibility, with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. Whether or not such defense is assumed by
the indemnifying party, the indemnifying party will not be subject to any
liability for any settlement made without its consent (but such consent will not
be unreasonably withheld). No indemnifying party will consent to the entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation; provided, however, that no indemnifying party will consent to the
entry of any judgment or enter into any settlement (other than for the payment
of money only) without the consent of the indemnified party (which consent will
not be unreasonably withheld). An indemnifying party who is not entitled to, or
elects not to, assume the defense of the claim, will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the fees
and expenses of such additional counsel or counsels.
 
(d)  Contribution.    If for any reason the indemnification provided for in the
preceding Sections 6(a) or 6(b) is unavailable to an indemnified party in
respect of any Damages referred to therein, the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Damages in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action; provided,
however, that in no event shall the liability of any Participating Holder
hereunder be greater in amount than the difference between the dollar amount of
the proceeds received by such Participating Holder upon the sale of the
Registrable Securities giving rise to such contribution obligation and all
amounts previously contributed by Holder with respect to such Damages. No Person
guilty of fraudulent



11



--------------------------------------------------------------------------------

misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of
fraudulent misrepresentation.
 
7.   Restrictions on Public Sale by Constar.
 
(a)  Constar shall not directly or indirectly effect any public sale or
distribution of any of its capital stock or securities convertible into or
exchangeable for its capital stock for its own account or the account of third
parties during the 10-day period prior to and the 90 day period beginning on the
effective date of a Registration Statement filed pursuant to Sections 3 or 4
(except pursuant to such Registration Statement or as part of a Registration
Statement on Form S-8), and, in connection with an underwritten offering,
Constar shall agree to such further lock-up arrangements as the managing
underwriter(s) may reasonably request. Constar will not permit any third party
to register and sell securities in an offering described in Section 3 hereof
unless such person agrees to enter into a lock-up agreement on the same terms.
 
(b)  If any Holders of Registrable Securities notify Constar in writing that
they intend to effect an underwritten sale of Registrable Securities registered
pursuant to a Shelf Registration Statement, Constar shall not directly or
indirectly effect any public sale or distribution of any of its capital stock or
securities convertible into or exchangeable for its capital stock for its own
account or the account of third parties during the 10-day period prior to and
the 90 day period beginning on the date such notice is received, except pursuant
to registrations on Form S-8 or any successor form.
 
(c)  If Constar completes an underwritten registration with respect to any of
its securities (whether offered for sale by Constar or any other Person) on a
form and in a manner that would have permitted registration and sale of the
Registrable Securities, regardless of whether any Holder actually elected to
participate in such registration, each Holder shall not directly or indirectly
effect any public sale or distribution of any of its capital stock or securities
convertible into or exchangeable for its capital stock for its own account or
the account of third parties other than pursuant to such registration during the
lock-up period required of Constar by any underwriters managing any such public
offering, not to exceed 90 days.
 
8.  Underwritten Registration.
 
In the case of a Demand Registration, if any of the Registrable Securities to be
registered under this Agreement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Participating Holders and shall
be subject to Constar’s consent, such consent not to be unreasonably withheld.
 
9.  Miscellaneous.
 
(a)  Amendment and Modification.    This Agreement may not be amended or
modified except by written instrument duly executed by the parties hereto. No
course of dealing between or among any persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any person under or by reason of
this Agreement.



12



--------------------------------------------------------------------------------

 
(b)  Entire Agreement.    This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes any
prior agreement or understanding, written or oral, relating to the subject
matter of this Agreement.
 
(c)  Assignment.    This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns and executors, administrators and heirs. Crown
may assign all or, from time to time, any portion of its rights and obligations
hereunder. Constar may, and hereby gives notice to Crown that it intends to,
pledge its rights and obligations under this Agreement to its lenders as
collateral to secure indebtedness outstanding under its senior secured credit
facility and all renewals, refundings, refinancings and replacements thereof.
 
(d)  No Third Party Beneficiaries.    Nothing in this Agreement, express or
implied, is intended to or shall (a) confer on any person other than the parties
hereto and their respective successors or permitted assigns any rights
(including third party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement, or (b) constitute the parties hereto as
partners or as participants in a joint venture. This Agreement shall not provide
third parties with any remedy, claim, liability, reimbursement, cause of action
or other right in excess of those existing without reference to the terms of
this Agreement.
 
(e)  Severability.    If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with applicable law or the determination by a court of
competent jurisdiction.
 
(f)  Notices.    All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail,
postage prepaid, return receipt requested or (c) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of any notice
delivered pursuant to this clause (c) shall also be sent pursuant to clause
(b)), addressed as follows:
 
If to Constar, to:
 
One Crown Way
Philadelphia, PA 19154-4599
Attention:    Mr. Michael J. Hoffman
Fax:    (215) 552-3715



13



--------------------------------------------------------------------------------

 
If to Crown, to:
 
Crown Cork & Seal Company, Inc.
One Crown Way
Philadelphia, PA 19154
Attention:    Mr. Timothy J. Donahue
Fax:    (215) 676-6011
 
With a copy to:
 
Dechert
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, PA 19103-2793
Attention:    William G. Lawlor, Esq.
Fax:    (215) 994-2222
 
If to a Holder other than Crown, to such address or facsimile number as the
Holder may designate in writing to the other parties.
 
or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.
 
(g)  Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
 
(h)  Dispute Resolution: Negotiation and Arbitration.
 
(i)  The parties shall attempt to resolve any dispute arising out of or relating
to this Agreement promptly by negotiation in good faith between executives who
have authority to settle the dispute. A party shall give the other parties
written notice of any dispute not resolved in the ordinary course of business.
Within ten Business Days after delivery of such notice, the party receiving
notice shall submit to the others a written response thereto. The notice and the
response shall include: (i) a statement of each party’s position(s) regarding
the matter(s) in dispute and a summary of arguments in support thereof, and (ii)
the name and title of the executive who will represent that party and any other
Person who will accompany that executive.
 
(ii)  Within 10 Business Days after delivery of the notice, the designated
executives shall meet at a mutually acceptable time and place, and thereafter,
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All reasonable requests for information made by one party to any other shall be
honored in a timely fashion. All negotiations conducted pursuant to this Section
9(g) (and any of the parties’ submissions in contemplation hereof) shall be
deemed confidential shall be treated by the parties and their representatives as



14



--------------------------------------------------------------------------------

compromise and settlement negotiations under the United States Federal Rules of
Evidence and any similar state rules.
 
(iii)  If the matter in dispute has not been resolved within 30 days after the
first meeting of the executives to attempt to resolve the dispute, either party
may submit the dispute to binding arbitration to the Philadelphia, Pennsylvania
office of the American Arbitration Association (“AAA”) in accordance with the
procedures set forth in the Commercial Arbitration Rules of the AAA.
 
(iv)  The Commercial Arbitration Rules of the AAA, as modified or revised by the
provisions of this Section 9(g), shall govern any arbitration proceeding
hereunder. The arbitration shall be conducted by three arbitrators selected
pursuant to Rule 13 of the Commercial Arbitration Rules, and pre-hearing
discovery shall be permitted if and only to the extent determined by the
arbitrator to be necessary in order to effectuate resolution of the matter in
dispute. The arbitrator’s decision shall be rendered within 30 days of the
conclusion of any hearing hereunder and the arbitrator’s judgment and award may
be entered and enforced in any court of competent jurisdiction.
 
(v)  Resolution of disputes under the procedures of this Section 9(g) shall be
the sole and exclusive means of resolving disputes arising out of or relating to
this Agreement; provided, however, that nothing herein shall preclude the
Parties from seeking in any court of competent jurisdiction temporary or interim
injunctive relief to the extent necessary to preserve the subject matter of the
dispute pending resolution under this Section 9(g).
 
(i)  Consent to Jurisdiction.    Both parties hereby agree and consent to be
subject to the exclusive jurisdiction of the United States District Court for
the Eastern District of Pennsylvania, and in the absence of such Federal
jurisdiction, the parties consent to be subject to the exclusive jurisdiction of
any state court located in the City of Philadelphia and hereby waive the right
to assert the lack of personal or subject matter jurisdiction or improper venue
in connection with any such suit, action or other proceeding. In furtherance of
the foregoing, each of the parties (i) waives the defense of inconvenient forum,
(ii) agrees not to commence any suit, action or other proceeding arising out of
this Agreement or any transactions contemplated hereby other than in any such
court (other than the mandatory submission to arbitration in accordance with
Section 9(g), and (iii) agrees that a final judgment in any such suit, action or
other proceeding shall be conclusive and may be enforced in other jurisdictions
by suit or judgment or in any other manner provided by law.
 
(j)  Section Headings; Interpretive Issues.    The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. The
parties have participated jointly in the drafting and negotiation of this
Agreement. In the event any ambiguity or question of interpretation or intent
arises, this Agreement shall be construed as if drafted jointly by Crown and
Constar and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.



15



--------------------------------------------------------------------------------

 
(k)  Counterparts.    This Agreement and any amendments hereto may be executed
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
(l)  Further Assurances.    The parties shall execute, acknowledge and deliver,
or cause to be executed, acknowledged and delivered, such instruments and take
such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document or other
instrument delivered pursuant hereto.
 
(m)  Specific Performance.    The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, it is agreed that they shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of competent jurisdiction in the United States or any state thereof, in
addition to any other remedy to which they may be entitled at law or equity.
 
(n)  Holders No Longer Owning Securities.    The term of this Agreement shall
terminate if the Holders cease to own any Registrable Securities; provided that
the indemnification rights and obligations set forth in Section 6 hereof shall
survive any such cessation of ownership.
 
(o)  Pronouns.    Whenever the context may require, any pronouns used herein
shall be deemed also to include the corresponding neuter, masculine or feminine
forms.
 
(p)  Attorneys’ Fees.    In the event any party hereto commences any action to
enforce any rights of such party hereunder, the prevailing party in such action
shall be entitled to recover such party’s costs and expenses incurred in such
action, including, without limitation, reasonable attorneys’ fees.
 
(q)  Current Public Information.    At all times after Constar has filed a
registration statement with the Commission pursuant to the requirements of
either the Securities Act or the Exchange Act, Constar will file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take such
further action as any Holder may reasonably request, all to the extent required
to enable such Holder to sell Registrable Securities pursuant to Rule 144 under
the Securities Act (as such rule may be amended from time to time) or any
similar rule or regulation hereafter adopted by the Commission.
 
(r)  Other Registration Rights.    Constar will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities which is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. Constar has not previously
entered into any agreement with respect to its securities granting any
registration rights to any Person.



16



--------------------------------------------------------------------------------

 
(s)  Effectiveness.    The terms of this Agreement shall not become effective
until the completion of Constar’s Initial Public Offering.
 



17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
CONSTAR INTERNATIONAL INC.
 
By:
 
/s/    JAMES C. COOK

--------------------------------------------------------------------------------

   
Name: James C. Cook
   
Title: Executive Vice President,
Chief Financial Officer and Secretary

 
CROWN CORK & SEAL COMPANY, INC.
 
By:
 
/s/    TORSTEN J. KREIDER

--------------------------------------------------------------------------------

   
Name: Torsten J. Kreider
   
Title: Vice President – Planning & Development

 
Attest:
 
[Corporate Seal]
 
By:
 
/s/    WILLIAM T. GALLAGHER

--------------------------------------------------------------------------------

   
Name: William T. Gallagher
   
Title: Vice President, Secretary and
General Counsel